      Case 1:06-cr-00092-WTM-BKE Document 221 Filed 03/04/21 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


UNITED STATES OF AMERICA


 V.                                            CASE NO. CR106-092


VINCENT SAVAGEAU,

         Defendant.




                                  ORDER


        Before the Court is Defendant Vincent Savageau's Motion for

Compassionate Release (Doc. 215), which the Government has opposed

(Doc. 218). For the following reasons. Defendant's motion (Doc.

215) is DENIED.

                                 BACKGROUND


        In September 2006, Defendant pled guilty to (1) one count of

conspiracy to rob commercial businesses, in violation of 18 U.S.C.

§ 1951; (2) two counts of armed bank robbery, in violation of 18

U.S.C. §§ 2113(a), (d); and (3) one count of brandishing a firearm

during     a   crime    of   violence,    in   violation    of   18   U.S.C.

§ 924(c)(1)(A)(ii). (Doc. 54.) Defendant was sentenced to a total

term of 248 months' imprisonment. (Doc. 77 at 2.) In September

2008, the Eleventh Circuit affirmed Defendant's conviction and

sentence.^ (Doc. 96 at 3.) According to the Federal Bureau of

Prisons' ("^BOP") website. Defendant is currently incarcerated at



1 United States v. Savageau, 292 F. App'x 895 (11th Cir. 2008).
     Case 1:06-cr-00092-WTM-BKE Document 221 Filed 03/04/21 Page 2 of 10



Federal Correctional Institution (^^FCI") Tucson located in Tucson,

Arizona, with a projected release date of July 10, 2024. See BOP

Inmate          Locator,         Federal        Bureau       of       Prisons,

https://www.bop.gov/inmateloc/ (last visited on March 3, 2021).

                                     ANALYSIS


       Defendant seeks compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) due to the COVID-19 pandemic and his medical

conditions. (Doc. 215 at 1.) The Government opposes Defendant's

request    on    the   grounds   that   Defendant     has   not   presented   an

extraordinary and compelling reason for compassionate release and

that the factors set forth in 18 U.S.C. § 3553(a) weigh against

releasing       Defendant.   (Doc.   218   at   1.)   The   Court   finds   that

Defendant's motion is due to be denied.^


I.     ELIGIBILITY FOR COMPASSIONATE RELEASE


       18 U.S.C. § 3582(c)(1)(A) provides that the Court can reduce

the term of imprisonment upon

       motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure


2 To the extent Defendant requests that the Court appoint him
counsel, his request is DENIED. The Eleventh Circuit has ^^held
that a prisoner has no constitutional or statutory right to counsel
for an 18 U.S.C. § 3582(c)(2) motion for compassionate release."
United States v. Courson, 835 F. App'x 546, 546 (11th Cir. 2021);
United States v. Webb, 565 F.3d 789, 794-95 (11th Cir. 2009). The
Court finds that Defendant has capably presented his request for
compassionate release in his present motion and, thus, the
interests of justice do not demand the appointment of counsel. See
United States v. Plowright, No. CR 107-167, 2021 WL 189145, at *2
(S.D. Ga. Jan. 19, 2021).
   Case 1:06-cr-00092-WTM-BKE Document 221 Filed 03/04/21 Page 3 of 10



     of the Bureau of Prisons to bring a motion on the
     defendant's behalf or the lapse of 30 days from the
     receipt of such a request by the warden of                                the
     defendant's facility, whichever is earlier . . . .

Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a

compassionate release to submit a written request to the prison's

warden. At a minimum, the inmate's request must contain ^'[t]he

extraordinary or compelling circumstances that the inmate believes

warrant consideration;" and ""'[plroposed release plans, including

where    the   inmate    will    reside,     how       the   inmate     will    support

himself/herself, and, if the basis for the request involves the

inmate's health, information on              where the inmate           will receive

medical treatment, and how the inmate will pay for such treatment."

28 C.F.R. § 571.61(a).

        Under § 3582(c)(1)(A), a court may order a sentence reduction

where the court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that ^'extraordinary and compelling

reasons" exist and the defendant does not present a danger to the

safety    of   any    other    person   or       the   community.       See    U.S.S.G.

§ 1B1.13. In its consideration of compassionate release, the Court

is constrained by the applicable policy statements issued by the

United      States       Sentencing        Commission.            See    18      U.S.C.

§ 3582(c)(1)(A). The application notes to the applicable policy

statement      list   three    specific    examples          of   extraordinary       and

compelling     reasons    to    consider     a   reduction        of sentence        under
      Case 1:06-cr-00092-WTM-BKE Document 221 Filed 03/04/21 Page 4 of 10



§ 3582(c)(1)(A): (1) a serious medical condition; (2) advanced

age; and (3) family circumstances. U.S.S.G. § 1B1.13 n.l(A)-(C).

A   fourth     catch-all    category       provides:    ^'As   determined     by   the

Director of the Bureau of Prisons, there exists in the defendant's

case an extraordinary and compelling reason other than, or in

combination      with,"     the    aforementioned       three        categories.   Id.

n.l(D). For a medical condition to qualify as an extraordinary and

compelling reason, the condition must ^^substantially diminish[]

the ability of the defendant to provide self-care within the

environment of a correctional facility and [is one] from which he

or she is not expected to recover." U.S.S.G. § 1B1.13, n.l(A)(ii).

        The Government does not dispute that Defendant has exhausted

his administrative remedies as required by § 3582(c)(1)(A). (Doc.

218    n.2.)    Defendant      requested     compassionate       release    from   the

Warden of FCI Tucson on December 12, 2020 (Doc. 218, Attach. 1 at

1), and the Warden denied his request on December 16, 2020 (Doc.

215    at   3). Accordingly,         the    Court    finds     that    Defendant   has

exhausted       his      administrative          remedies       as     required     by

§ 3582(c)(1)(A). See United States v. Cooper, No. 1:15-CR-00223,

2020 WL 6145109, at *2 (N.D. Ga. Sept. 11, 2020) (finding the

defendant satisfied the § 3582(c)(1)(A) exhaustion requirement by

filing his motion for compassionate release after the warden of

his     facility      denied      defendant's       request     for     compassionate

release).      Because     Defendant       has   exhausted     his     administrative

                                            4
     Case 1:06-cr-00092-WTM-BKE Document 221 Filed 03/04/21 Page 5 of 10



remedies,     the     Court   will    now   consider     whether    Defendant   has

presented extraordinary and compelling reasons for compassionate

release.


       In seeking compassionate release. Defendant claims that he

suffers from ^'multiple medical issues," that he feels lasting

effects from his prior COVID-19 infection, and that he fears being

re-infected     with    COVID-19.     (Doc.   215   at   1.)   In   response,   the

Government acknowledges that Defendant tested positive for COVID-

19   on    November    10,    2020;   however,   the     Government    avers    that

Defendant remained asymptomatic throughout his infection and that

Defendant has since recovered. (Doc. 218 at 14.)

       The Court has reviewed          Defendant's BOP medical records and

does not find any evidence that Defendant has a qualifying medical

condition.     Although       Defendant     previously    tested    positive     for

COVID-19, Defendant remained asymptomatic during his infection and

his medical records indicate that he has made a full recovery.

(Doc. 218, Attach. 4 at 36-51, 84.)              Further, Defendant's medical

records do not evidence that he is currently suffering from any

symptoms of COVID-19 or any other specific medical conditions.

(Id.      at 61.) The    Court finds that these facts               weigh   against

releasing Defendant due to any risks associated with becoming

infected with COVID-19. See United States v. Reece, No. 16-20088-

JAR, 2020 WL 3960436, at *6 (D. Kan. July 13, 2020) (noting that

the defendant had recovered from COVID-19 and did not have severe
      Case 1:06-cr-00092-WTM-BKE Document 221 Filed 03/04/21 Page 6 of 10



complications from the virus and finding that these facts cut

against defendant's compassionate release request); United States

V. Pinkston, NO: CR 606-026-1, 2020 3492035, at *2 (S.D. Ga. June

26,     2020)    (determining    that     defendant's    ^'health      was   not

sufficiently compromised by COVID-19 to qualify as a serious

medical condition" where defendant was hospitalized due to COVID-

19, but made a full recovery).

        Further, the Court does not find that COVID-19 is in and of

itself     an   extraordinary     and     compelling    reason    to    warrant

compassionate release. See United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020) (^'[T]he mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially

considering BOP's statutory role, and its extensive professional

efforts to curtail the virus's spread."). Accordingly, Defendant's

motion (Doc. 215) is DENIED because Defendant has not demonstrated

extraordinary and compelling reasons for compassionate release.

II.     CONSIDERATION OF THE § 3553(a) SENTENCING FACTORS

        Even    if   this    Court      found   Defendant   had        presented

extraordinary and compelling reasons for compassionate release,

this Court would still deny Defendant's motion. In considering a

defendant's motion pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court

must consider the factors set forth in § 3553(a). Section 3553(a)

provides the following factors for the Court's consideration:
   Case 1:06-cr-00092-WTM-BKE Document 221 Filed 03/04/21 Page 7 of 10



       1) the nature and circumstances of the offense and the
          history and characteristics of the defendant;
       2) the need for the sentence imposed—
          A. to    reflect     the   seriousness       of   the   offense,   to
                promote respect for the law, and to provide just
             punishment for the offense;
          B. to afford adequate deterrence to criminal conduct;
          C. to protect the public from further crimes of the
                defendant; and
          D. to provide the defendant with needed educational
             or vocational training, medical care, or other
                correctional    treatment    in    the       most     effective
                manner;

       3) the kinds of sentences available;
       4) the kinds of sentence and the                     sentencing    range
         established . . .;
       5) any pertinent policy statement . .
       6) the need to avoid unwarranted sentence disparities
          among defendants with similar records who have been
          found guilty of similar conduct; and
       7) the need to provide restitution to any victims of the
         offense.


       Courts    may,   even   after finding       a    defendant      eligible    for

compassionate      release, find       that the § 3553(a) factors                 weigh

against release. See United States v. Chambliss, 948 F.3d 691, 694

(5th   Cir.     2020)     (affirming   a   district         court's    denial     of   a

defendant's motion for compassionate release where the district

court found that, although the defendant had an extraordinary and

compelling reason for compassionate release, the § 3553(a) factors

weighed against a sentence reduction); United States v. Rodd, 966

F.3d 740, 748 (8th Cir. 2020) (affirming a district court's denial

of a defendant's motion for compassionate release based on the

§ 3553(a) factors); United States v. Pawlowski, 967 F.3d 327, 331
   Case 1:06-cr-00092-WTM-BKE Document 221 Filed 03/04/21 Page 8 of 10



{3d Cir. 2020) (same); United States v. Kincaid, 802 F. App'x 187,

188 (6th Cir. 2020) (same).

     In September 2006, Defendant pled guilty to (1) one count of

conspiracy to rob commercial businesses, in violation of 18 U.S.C.

§ 1951; (2) two counts of armed bank robbery, in violation of 18

U.S.C. §§ 2113(a), (d); and (3) one count of brandishing a firearm

during   a   crime    of   violence,     in   violation   of    18     U.S.C.

§ 924(c)(1)(A)(ii). (Doc. 54.) Defendant was sentenced to a total

term of 248 months' imprisonment. (Doc. 77 at 2.) In September

2008, the Eleventh Circuit affirmed           Defendant's conviction and

sentence. (Doc. 96 at 3.)

     While the Court is sensitive to the concerns that Defendant

has for his health and safety due to the COVID-19 pandemic, the

Court finds that a reduction in his sentence is not warranted at

this time. Considering the facts surrounding the current offense,

namely that Defendant was directly involved with four armed bank

robberies,   the   Court finds    that   reducing   Defendant's      sentence

would also not reflect the seriousness of the offense. Notably,

during the   bank    robberies.   Defendant threatened     to   kill    bank

tellers and shoved a customer to the ground, seriously injuring

the customer's face. Additionally, Defendant has over three years

remaining on his sentence. See United States v. Harrell, CR 312-

003-22, 2021 WL 77964, at *2 (S.D. Ga. Jan. 8, 2021) (''Defendant

has nearly three years remaining on his sentence; early termination

                                    8
      Case 1:06-cr-00092-WTM-BKE Document 221 Filed 03/04/21 Page 9 of 10



of    his   sentence   would    fail   to   reflect     the    seriousness    of   the


offense, promote respect for the law, provide just punishment, or

afford adequate deterrence.").

        Reducing Defendant's sentence would also not promote respect

for the law or provide adequate deterrence to future criminal

conduct. Defendant has an extensive criminal history, including

convictions for assault with intent to rob, possession of cocaine

with intent to distribute, and possession of marijuana with intent

to     distribute.     Defendant's     substantial          criminal    history    has

ultimately rendered him a career offender. See United States v.

Todd, NO. 9:17-CR-80231-ROSENBERG, 2020 WL 3839702, at *2 (S.D.

Fla.    July 8, 2020) (determining that the § 3553(a) sentencing

factors weighed against the defendant's release, in part, because

the defendant was a career offender). Yet, Defendant's period of

incarceration has promoted respect for the law. In fact. Defendant

has    been   sanctioned   by the      BOP at least ten times since                his

incarceration for the current offense, including sanctions for

possessing      intoxicants,     fighting,        and   possessing      a   dangerous

weapon. (Doc. 218, Attach. 3 at 1-3.) Accordingly, the Court finds

that    the § 3553(a)      factors     weigh      against    reducing   Defendant's

sentence. See United States v. Millhouse, No. 06-285-1, 2020 WL

6799170, at *6 (E.D.           Pa.   Nov.   19,    2020)    (^^With   the   amount of

disciplinary infractions [defendant] has incurred thus far, his

incarceration has not proven to have any deterrent effect on his

                                            9
  Case 1:06-cr-00092-WTM-BKE Document 221 Filed 03/04/21 Page 10 of 10



prohibitive conduct."); United States v. Mingo, CR 612-018-19,

2020 WL 5028770, at *2 (S.D. Ga. Aug. 25, 2020) {determining the

§ 3553(a) factors did not support releasing defendant, in part,

because defendant had "'been disciplined for possessing a hazardous

tool, assault without serious injury, refusing to obey an order,

and failing to follow safety regulations").

                               CONCLUSION


     For   the    foregoing     reasons.    Defendant's     Motion       for

Compassionate Release (Doc. 215) is DENIED.

     SO ORDERED this          day of March 2021.




                                  WILLIAM T. MOORE    JR.
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA




                                   10
